Name: Council Regulation (EEC) No 3577/85 of 26 November 1985 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12 . 85 Official Journal of the European Communities No L 346 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3577/ 85 of 26 November 1985 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed to this Regulation shall be suspended at the level indicated in respect of each of them . These suspensions shall be valid :  from 1 January 1986 to 31 March 1986 for the products listed in Table I ,  from 1 January 1986 to 30 June 1986 for the products listed in Table II . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duties only partially in certain cases , due particularly to the existence of Community production , and to suspend them completely in other cases ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily with their term of validity fixed to coincide with the interests of Community production , Article 2 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 26 November 1985 . For the Council The President J. F. POOS No L 346 / 2 Official Journal of the European Communities 23 . 12 . 85 ANNEX TABLE I DescriptionCCTheading No Rate of autonomous duty (% ) ex 29.04 A III a ex 84.55 C ex 84.55 C 2-Methylpropan-2-ol ( tent-butyl alcohol ) with a purity of not less than 90 % but not more than 96 % by weight Dot matrix displays , whose external dimensions do not exceed 14 x 40 x 210 mm excluding cables and connectors , consisting of two glass layers or sheets in which are arranged crystal displays with 2 560 dots ( arranged in 16 lines and 160 columns ) or 2 400 dots ( arranged in 16 lines and 150 columns ) mounted on a printed circuit board comprising electronic components providing drive and control functions , with or without 10 or 20-core flat cable connector Assemblies for automatic data-processing machines , comprising static random-access memories of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 256 K bits , consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , on which are mounted :  four static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits with a capacity of 64 K bits , each contained in a ceramic housing ,  a decoder in the form of a monolithic integrated circuit ,  a decoupling capacitor . The assemblies have not more than 28 connecting pins and bear :  an identification marking either consisting of or including the following combination of figures and letters : 0 0 0 EDH 8832 MC 20 or  other identification markings relating to assemblies complying with the abovementioned description ( a ) ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 23 . 12 . 85 Official Journal of the European Communities No L 346 / 3 TABLE II CCT heading No ex 13.03 A V Description Extract of dewaxed pyrethrum Rate of autonomous duty (% ) 0 ex 27.13 B II 1-Alkenes containing a C 18 to C 30 carbon chains 0 ex 28.05 C I Alloys of cerium and other rare earth metals containing not less than 47 % by weight of cerium 0 ex 28.20 A Aluminium hydroxide oxide in the form of pseudoboehmite 4 ex 28.49 C II and ex 30.03 A II b) Carboplatin ( INN ) 0 ex 29.03 C I 2 ,2 ,2-Trifluoroethyl trichloromethanesulphonate 0 ex 29.04 C I Hexane-l,6-diol 0 ex 29.08 A III c) Bis (phenoxyphenoxy ) benzene , mixed isomers 0 ex 29.08 A III c ) 1,2-Bis (2,4,6,-tribromophenoxy ) ethane for use in the manufacture of acrylonitrile-butadiene-styrene (ABS ) ( a ) 0 ex 29.13 E 6'-Methoxy-2'-propiononaphthone 0 ex 29.13 F Ubidecarenone ( INN ) (Coenzyme Q-10 ) 0 ex 29.16 D 2,6-Dimethoxybenzoic acid 0 ex 29.21 B II 0,0 ' -Dioctadecyl pentaerythritol bis (phosphite ) 0 ex 29.22 E II 1 ,8-Naphthylenediamine 0 ex 29.23 D V Diclofenac sodium ( INNM ) 0 ex 29.26 A I 1 ,2-Benzisothiazol-3-one 1,1-dioxide , sodium salt 0 ex 29.31 B Aldicarb ( ISO ), dissolved in dichloromethane 0 ex 29.34 C 2-Diphenylphosphinobenzoic acid 0 ex 29.35 Q Adenosine phosphate ( INN) 0 ex 29.35 Q 3-(l-Ethyl-l-methylpropyl)isoxazol-5-ylamine 0 ex 29.35 Q 4,4- £is(hydroximinomethyl)-l,l '-( oxydimethylene ) = dipyridinium dichloride 0 ex 29.35 Q Zotepine ( INN) 4 ex 29.35 Q (RS)-l-[2-(4-Chlorobenzhydryloxy)ethyl ] piperidine and its salts 4 ex 29.38 A Nicotinic acid ( INN) 0 ex 29.38 B II Dexpanthenol ( INN) 0 ( a ) Control or the use tor this special purpose shall be carried out pursuant to the relevant Community provisions . No L 346 / 4 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Rate of autonomous duty (% ) Description ex 29.38 B III ex 29.38 B V ex 29.39 C I ex 29.39 D II ex 29.39 D II ex 29.39 E ex 29.39 E ex 29.39 E ex 29.44 A ex 29.44 A ex 29.44 A and ex 30.03 A II a ) 1 ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C Folic acid ( INN ) Nicotinamide ( INN ) Serum gonadotrophin ( INN ) Betamethasone 17,21-dipropionate ( INNM) Diflorasone di(acetate ) ( INNM) Calcitonin ( INN), salmon-type and its salts Prasterone ( INN) Calcitonin ( INN), porcine Epicillin ( INN ) Piperacillin ( INN ) Piperacillin sodium ( INNM) Amphotericin B ( INN ) Minocycline ( INN) and its salts Clindamycin ( INN ) and its salts and esters Spectinomycin dihydrochloride ( INNM), pentahydrate Nystatin ( INN ) Sisomicin sulphate ( INNM ) Spectinomycin sulphate ( INNM) Tobramycin ( INN ) and its salts Lincomycin ( INN) and its salts and esters , for the manufacture of products falling within heading No 30.03 ( a ) Monensin ( INN) and its salts Cefaclor ( INN) and its hydrates , salts and esters Netilmicin sulphate ( INNM) Dibekacin sulphate ( INNM) Cefoxitin sodium ( INNM ) Cefradine ( INN) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 346 / 523 . 12 . 85 Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (% ) ex 29.44 C Cefamandole ( INN ) and its salts and esters 0 ex 29.44 C Cefazolin ( INN ) and its salts 0 ex 29.44 C Latamoxef ( INN ) and its salts and esters 0 ex 29.44 C Josamycin ( INN) 0 ex 29.44 C Josamycin propionate ( INNM) 0 ex 29.44 C Ribostamycin sulphate ( INNM) 0 ex 29.44 C Fumagillin dicyclohexylammonium (INNM) 0 ex 29.44 C Ceftezole ( INN) 0 ex 29.44 C Aztreonam ( INN ) 0 ex 29.44 C Imipenem ( INN) 0 ex 29.44 C Cefotetan ( INN ) 0 ex 29.44 C Ceftizoxime sodium ( INNM ) 0 ex 29.44 C Midecamycin ( INN ) and its acetates 0 ex 29.44 C and ex 30.03 A II b ) Amikacin ( INN ) and its salts 0 ex 29.44 C and ex 30.03 A II b ) Mitomycin ( INN ) 0 ex 29.44 C and ex 30.03 A II b ) Bleomycin sulphate ( INNM) 0 ex 29.44 C and ex 30.03 A II b ) Aclarubicine hydrochloride ( INNM ) 0 ex 38.19 G Catalysts , in the form of a powder , consisting of a mixture of titanium , magnesium and aluminium compounds on a carrier of silicon dioxide , containing by weight :  not less than 3 and not more than 6 % of titanium ,  not less than 2 and not more than 3 % of magnesium ,  not less than 0,3 and not more than 0,5 % of aluminium , for use in the production of polyethylene with a density of at least 0,935 g / cm 3 ( a ) 0 ex 38.19 G Catalysts , consisting of dialkyldimethylammoniumacetate containing chain lengths of 16 and 18 carbon atoms , suspended in organic solvents to a concentration of not less than 40 % by weight 0 ex 38.19 X A mixture of 5-ethyl-2-methyl-2-oxo-l , 3,2A, s -dioxaphosphoran-5-ylmethyl methyl methylphosphonate and bis(5-ethyl-2-methyl-2-oxo-l , 3,2X s -dioxaphosphoran-5-ylmethyl ) methylphosphonate 0 ex 38.19 X Butylethylmagnesium dissolved in organic solvents to a concentration of not less than 19 % but not more than 30 % by weight 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 23 . 12 . 85No L 346 / 6 Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (% ) ex 38.19 X Mixed oxides of barium , bismuth , lead , titanium and zinc in powder form , having a barium content of not less than 5 % and a titanium content of not less than 15 % by weight , for use as dielectric materials during the manufacture of multilayer ceramic capacitors ( a ) 0 ex 39.01 C I a ) Polycondensation products of phenol and formaldehyde in the form of hollow spheres with a diameter of less than 150 micrometres 0 ex 39.01 C IV Poly(epsilon-caprolactam ) film having a softening point of not less than 200 °C 0 ex 39.02 C I a ) Polyethylene , in one of the forms mentioned in note 3 (b ) to Chapter 39 , having a density of not less than 0,958 g / cm3 at 23 °C and containing by weight not more than :  50 ppm of aluminium  2 ppm of calcium  2 ppm of chromium  2 ppm of iron  2 ppm of nickel  2 ppm of titanium  8 ppm of vanadium for the manufacture of chlorosulphonated polyethylene ( a ) 0 ex 39.02 C I a ) Polyethylene , in one of the forms mentioned in note 3 ( b ) to Chapter 39 , having a density of not less than 0,945 and not more than 0,985 g / cm 3 for the manufacture of typewriter ribbon or similar ribbon ( a ) 0 ex 39.02 C II Microporous polytetrafluoroethylene film coated on one side with a polymer permeable to water vapour not less than 30 cm in width and weighing not more than 50 g /m2 0 ex 39.02 C II Microporous polytetrafluoroethylene film of a width of not less than 30 cm and weighing not more than 22,4 g / m2 0 ex 39.02 C II Poly( 1 -chlorotrifluoroethylene ) film 0 ex 39.02 C XI Poly( vinyl butyral ) film having a graduated coloured band i 8 ex 39.02 C XIV a ) Polymerization products of acrylic acid , with alkyl methacrylate and small quantities of other monomers for use as thickeners in the manufacture of textile printing pastes ( a ) 0 ex 39.02 C XIV a ) Copolymers of vinyl alcohol with ethylene , in one of the forms mentioned in note 3 ( b ) to Chapter 39 5 ex 39.03 B V a ) 1 Ethylcellulose , not plasticized 0 ex 39.03 B V a ) 2 Hydroxyalkylhydroxyethylcellulose 0 ex 39.03 B V a ) 2 Alkylhydroxyethylcellulose 0 ex 39.07 B V d ) Two polyethylene sheets containing multiple slits laid crosswise upon each other and bonded together 0 ex 56.01 A Acetalized , multicomponent spun fibres with a matrix fibril structure , consisting of emulsion polymerized poly(vinyl alcohol ) and vinyl chloride 0 ex 59.03 B Spun-bonded fibre fabric of continuous polyester filaments bonded together with polyacrylates , pressed and embossed with a weave pattern , whether or not impregnated or coated , in the piece or cut into rectangles 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 346 / 723 . 12 . 85 Official Journal of the European Communities CCT heading No Description Rate of autonomous duty ( % ) ex 69.03 C and ex 69.09 B Yarn of continuous ceramic filaments , each filament of which contains not less than 12% by weight of diboron trioxide , not more than 26 % by weight of silicon dioxide and not less than 60 % by weight of dialuminium trioxide 0 ex 70.11 Glass envelopes , for monochrome cathode-ray tubes , having a rectangular diagonal face of not less than 22 cm and not exceeding 51 cm , and a nominal neck diameter of 20 mm, 29 mm or 37 mm 0 ex 70.20 A Non-textile glass fibres having a diameter of less than four micrometres 0 ex 70.20 A Webs , felts , thin sheets and similar products of non-textile glass fibres , of a weight per square metre of not more than 120 g and a fibre diameter , excluding any coating , of not more than 7 micrometres , for the manufacture of filtration products ( a ) 0 ex 70.20 B Yarns , spun from continuous glass filaments having a diameter of not les than 5,8 micrometres and not more than 7,1 micrometres of 33 , 34 or 51 tex ±7,5 % , or a multiple thereof 0 ex 70.20 B Yarns of 22 tex spun from continuous glass filaments having a diameter of not less than 4 ,7 and not more than 5,5 micrometres 0 ex 84.18 C II b ) Parts of apparatus for catalytic conversion of nitrogen oxides into nitrogen and water , consisting of shaped and fired units in honeycomb structure of a mixture of vanadium oxides or vanadium sulphates and titanium dioxide or barium sulphate or of vanadium oxide , tungsten (wolfram ) oxide and titanium dioxide , contained in a metal basket 0 ex 84.55 C Winchester or thin film technology magnetic heads for disc file peripherals , as well as carrying arms equipped with such magnetic heads , capable of recording to a density of not less than 10 tracks per millimetre 0 ex 84.55 C Dot matrix displays , whose external dimensions do not exceed 15 x 90 x 280 mm excluding cables and connectors consisting of a layer of liquid crystals between two sheets or plates with 30 720 dots ( arranged in 64 lines and 480 columns), mounted on a printed-circuit board comprising electronic components providing drive functions , with or without cable and connector 0 ex 84.55 C Dot matrix displays consisting of a layer of liquid crystal between two glass sheets or plates with a maximum of 15 360 dots ( arranged in 64 lines and 240 columns), complete with an interface electronics board in C-MOS technology whose exterior dimensions do not exceed 181 x 76 x 15 mm , with not more than 544 connecting areas 0 ex 84.55 C Magnetic read /write elements in thin film technology for the manufacture of magnetic heads for disc file peripherals , capable of recording to a density of not less than 10 tracks per mm , in the form of sheets measuring not more than 48 x 48 mm and containing not less than 200 elements or in the form of strips measuring not more than 4 x 48 mm and containing not less than 10 elements ( a ) 0 ex 84.55 C Assemblies for automatic data-processing machines , consisting of two stacked substrate layers each with two static random-access memories of N-MOS ( including H-MOS ) technology (N-MOS-S-RAMs), in the form ofmonolithic integrated circuits each with a storage capacity of 2 K bits and with a total storage capacity of either 8 K x 1 bit , or 4 K x 2 bits , contained in a housing , the exterior dimensions of which do not exceed 13x13 mm, with not more than 23 connecting pins and bearing : ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 346 / 8 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 84.55 C (cont 'd) an identification marking either consisting of or including one of the following combinations of figures : 4598601 5121850 5121934 5121935 5122148 5123059 5123120 5123128 5123129 5123337 5123339 or other identification markings relating to assemblies complying with the abovementioned description 0 ex 84.55 C Assemblies for automatic data-processing machines , comprising UV-erasable , programmable , read-only memories (EPROMs), with a storage capacity of 256 K bits , consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm, pn which are mounted :  two UV-erasable , programmable , read-only memories (EPROMs), in the form of monolithic integrated circuits , each with a storage capacity of 128 K bits and a quartz window on the upper surface  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 7832 MM-30 or  other identification markings relating to assemblies complying with the abovementioned description 2 ex 84.55 C Assemblies for automatic data-processing machines , comprising UV-erasable , programmable , read-only memories ( EPROMs), with a storage capacity of 256 K bits , consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , on which are mounted :  four UV-erasable , programmable , read-only memories (EPROMs ), in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits and a quartz window on the upper surface  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor The assemblies bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 7832 MC-35 or other identification markings relating to assemblies complying with the abovementioned description 2 ex 84.55 C Assemblies for automatic data-processing machines , comprising static random-access memories of C-MOS technology (C-MOS S-RAMs ) with a storage capacity of 32 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins , on which are mounted :  two static random-access memories of C-MOS technology (C-MOS S-RAMs ) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits No L 346 / 923 . 12 . 85 Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (% ) ex 84.55 C (cont 'd)  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 8804 C-20 EDH 8804 CL-20 or  other identification markings relating to assemblies complying with the abovementioned description 2 ex 84.55 C Assemblies for automatic data-processing machines , comprising static random-access memories of C-MOS technology (C-MOS S-RAMs ) with a storage capacity of 64 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , on which are mounted :  four static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies have not more than 28 connecting pins and bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 8808 B-20 EDH 8808 C-10 EDH 8808 C-12 EDH 8808 C-15 EDH 8808 C-20 EDH 8808 CL-15 EDH 8808 CL-20 or  other identification markings relating to assemblies complying with the abovementioned description 2 ex 84.55 C Assemblies for automatic data-processing machines , consisting of two stacked substrate layers each with two quasi-static random-access memories of N-MOS ( including H-MOS ) technology , other than dynamic (N-MOS (quasi-static RAMs) in the form of monolithic integrated circuits each with a storage capacity of 4 K bits and with a total storage capacity of either 16 K x 1 bit or 8 K x 2 bits , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm , with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures : 4599766 4599767 4599768 4599769 4599770 4599771 4599772 4599773 4599774 4599893 or other identification markings relating to assemblies complying with the abovementioned description 0 ex 84.55 C Assemblies for automatic data-processing machines comprising a UV-erasable , programmable , read-only memory (EPROM) with a storage capacity of 64 K bits and a static random-access No L 346 / 10 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 84.55 C (cont'd) memory of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 32 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins , on which are mounted :  one UV-erasable , programmable , read-only memory (EPROM) in the form of a monolithic integrated circuit , with a storage capacity of 64 K bits and with a quartz window on the upper surface  two static random-access memories of C-MOS technology (C-MOS S-RAMs ) in the form of monolithic integrated circuits , each with a storage capacity of 16 K bits  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 90804 BS-25 ( 15 ) EDH 90804 BS-30 ( 20 ) or  other identification markings relating to assemblies complying with the abovementioned description 2 ex 84.55 C Assemblies for automatic data-processing machines comprising UV-erasable , programmable , read-only memories (EPROMs) with a storage capacity of 128 K bits and static random-access memories of C-MOS technology (C-MOS S-RAMs ) with a storage capacity of 128 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins , on which are mounted :  two UV-erasable , programmable , read-only memories (EPROMs ) in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits and a quartz window on the upper surface  two static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 91616 CL-30 20 or  other identification markings relating to assemblies complying with the abovementioned description 2 ex 84.55 C Assemblies for automatic data-processing machines , comprising UV-erasable , programmable , read-only memories (EPROMs) with a storage capacity of 64 K bits and static random-access memory in C-MOS technology (C-MOS S-RAM ) with a storage capacity of 48 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm with 28 connecting pins on which are mounted :  a UV-erasable , programmable , read-only memory (EPROM ) in the form of a monolithic integrated circuit with a storage capacity of 64 K bits and a quartz window on the upper surface  three static random-access memories in C-MOS technology (C-MOS S-RAM) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor  two resistances 23 . 12 . 85 Official Journal of the European Communities No L 346 / 11 CCT heading No Description Rate of autonomous duty ( % ) ex 84.55 C (cont'd) The assemblies bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 90806 BS-25 ( 15 ) EDH 90806 BS-30 ( 20 ) or other identification markings relating to assemblies complying with the above description 2 ex 84.55 C Assemblies for automatic data-processing machines , consisting of two stacked substrate layers with one or two static random access memories of bipolar technology ( bipolar S-RAMs ) in the form of monolithic integrated circuits , each with a storage capacity of 1 K bits and with a maximum storage capacity of 4 K bits , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm , with not more than 23 connecting pins and bearing :  an identification marking , either consisting of or including one of the following combinations of figures : 770965 4599497 7379442 or - other identification markings relating to assemblies complying with the abovementioned description 0 ex 84.55 C Magnetic bubble memories with a storage capacity of not more than 4 megabits contained in a housing the exterior dimensions of which do not exceed 43 x 44 mm , with not more than 42 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : BDL0133 MBM2011 FBM 64 DA BDL0134 MBM 2256 7110 BDN0151 FBM 54 DB 7114-1 or  other identification markings relating to magnetic bubble complying with the abovementioned description 0 ex 84.55 C Component forming the arithmetic / logic element of a central processing unit , comprising not more than nine printed circuit boards , the dimensions of which do not exceed 290 x 310 mm on each of which are mounted not more than 121 ECL gate arrays or ECL random access memories (ECL-RAMs) and combinations thereof contained in a framework the dimensions of which do not exceed 61 1 x 501 x 596 mm which serves as a housing and interconnector for the printed circuit boards , which bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : CO1B 2675 E 500 CO1B 2675 H 500 CO1B 2675 H 501 CO1B 2675 H 502 CO1B 2675 H 503 CO1B 2675 H 504 or other identification markings relating to components complying with the abovementioned description 0 ex 84.55 C Display unit with maximum dimensions , excluding cables and connectors , of 15 x 115 x 290 mm , comprising two layers or sheets of glass enclosing 128 000 liquid-crystal dots arranged in 200 rows and 640 columns , fixed to a printed circuit fitted with electronic components performing control functions , with or without cables and connectors 0 No L 346 / 12 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 84.63 B II Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 215 tonnes 0 ex 85.01 B I b ) DC electric motor , brushless , with a maximum torque of 0,20 N/m , with an incorporated electronic control plate , outside rotor with circular cross-section and maximum diameter of 95 mm , aluminium precision-made hub with inside diameter of 28,6 mm , speed of 300 or 360 rpm , supply voltage of 12 volts ± 10 % 0 ex 85.01 B I b ) DC electric motor , brushless , with a maximum torque of 0,20 N/m , with outside rotor of a maximum diameter of 55 mm , coupling flange of a diameter of 77 mm and precision-made chuck of a diameter of 44 mm , four-phase winding , rated speed of 3 600 rpm , supply voltage 12 volts ± 10 % and fitted with wires and connectors 0 ex 85.01 B I b ) Two or three-phase DC electric motor , brushless , with a maximum torque of 0,20 N /m, with an external rotor of 62 mm maximum diameter and incorporating an electronic control panel , maximum dimensions 85 x 85 x 20 mm , including the shaft , nominal operating voltage of 12 volts ± 10 % and a rate of rotation of 300 rpm 0 ex 85.01 Bib) Bipolar stepping motors with an angle of step of 1 ,8 degrees 200 steps per revolution , 2-phase rotation sequence with bipolar-type windings , maximum external dimensions of 39 x 39 x 20 or 25 mm excluding shaft , fixing screws and boss , with a minimum torque of 0,25 N /m for the version with a maximum height of 20 mm and 0,35 N /m for the version with a maximum height of 25 mm 0 ex 85.01 B I b ) Hybrid stepping motor , with an angle of step of 0,9 ° , 400 steps per revolution , 4-phase rotation sequence with bipolar-type winding , consisting of a rotor , of a laminated stator held between two square flanges , not more than 40 mm wide , fitted with biterminate shaft , wires and connectors 0 ex 85.01 B I b ) Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , 2-phase rotation sequence and bipolar windings , comprising a rotor and a stator encapsulated in a cylindrical housing with a maximum diameter of 47 mm and maximum thickness of 14 mm , fitted with a single shaft output and cables with connectors 0 ex 85.01 B I b ) Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution and 2-phase rotation sequence , and bipolar windings , comprising a rotor , a laminated stator enclosed between two square section flanges with sides not exceeding 40 mm , an integral two or three-phase tachometer enclosed in a cap with a maximum diameter of 35 mm, and separate cables and connectors for the motor and tachometer outputs , with maximum dimensions of 40 x 40 x 62 mm , including the shaft 0 ex 85.03 Lithium iodine single cell battery with dimensions of 45 x 9 x 23 mm and a voltage not exeeding 2,8 0 ex 85.13 B or ex 85.21 D II Opto-electronic receiving device (PINFET receiver ) with a wavelength range 1 300 - 1 600 nanometres , and a speed of not less than 165 megabits per second , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 mm x 13 mm x 13 mm , with not more than 16 connecting pins , with an attached optical fibre lead ( pig-tail ), and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 416 / 7 / 97013 QDFI-XXXX-00 1 or  other identification markings relating to devices complying with the abovementioned description 0 23 . 12 . 85 Official Journal of the European Communities No L 346 / 13 CCT heading No Description Rate of autonomous duty (% ) ex 85.18 B Adjustable capacitor , in the form of a circular plate fitted with a screw head in its centre and two connecting tags , of a thickness not exceeding 3 mm and a capacity of from 5 to 30 picofarads , for the manufacture of products falling within Chapter 91 ( a ) 0 ex 85.19 A Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in length excluding wires , with a maximum leakage rate of 10-6 cm3 He / sec at 1 bar in the temperature range 0 to 160 °C , to be incorporated into compressors for refrigerating equipment ( a ) 0 ex 85.19 A Reed switches in the form of a glass capsule containing not more than three electrical contacts on metal arms and a small quantity of mercury 0 ex 85.19 C Single-face printed circuit , of dimensions not exceeding 30 x 30 mm , for the manufacture of products falling within Chapter 91 ( a ) 0 ex 85.21 A V Cathode-ray tubes with dot mask ( so-called dot-mask technology), with electron guns arranged in triangular fashion ( so-called delta technology ), with a distance between the coloured dots of 0,31 mm , with devices for automatic convergence 0 ex 85.21 A V Cathode-ray tubes with a memory ( direct view storage tubes ) for the reproduction of alphanumeric and analogue data , equipped with a scanning device , for reading the images 0 ex 85.21 A V Colour cathode-ray tubes , using shadow mask , in-line technology in which images are displayed on a screen with a usable surface not exceeding 165 x 165 mm for use in electronic flight instrument , warning and systems displays ( a ) 0 ex 85.21 A V Colour cathode-ray rubes with a dot mask equipped with electron guns placed side by side ( in-line technology ) with a distance of less than 0,4 mm between colour dots and with at least one of the following characteristics :  a diagonal screen measurement of at least 48 cm , a diagonal angle of deflection of a most 90 ° and convergence errors of not more than 0,8 mm maximum in the corners  equipped with an inseparable cladding on the tubes for absorbing vibrations ( petting system )  without internal magnetic screen  equipped with a phosphor layer calibrated with the following co-ordinates for the colour dots : red : X = 0,64 and Y = 0,33 or X = 0,64 and Y = 0,34 ; green : X = 0,29 and Y = 0,60 or X = 0,31 and Y = 0,595 ; blue : X = 0,15 and Y = 0,06 or X = 0,155 and Y = 0,07 0 ex 85.21 A V Colour cathode ray tubes with a dot mask equipped with electron guns in a triangular fashion ( delta technology ) with a distance of less than 0,4 mm between colour dots , with at least one of the following characteristics :  a diagonal screen measurement of at least 66 cm  equipped with a phosphor layer calibrated with the following co-ordinates for the colour dots : red : X = 0,64 and Y = 0,33 or X = 0,64 and Y = 0,34 ; green : X = 0,29 and Y = 0,60 or X = 0,31 and Y = 0,595 ; blue : X = 0,15 and Y = 0,06 or X = 0,155 and Y = 0,07 0 0 ex 85.21 A V Displays in the form of a tube consisting of a glass housing mounted on a board the dimensions of which do not exceed 350 x 300 mm excluding leads . The tube contains one or more rows of characters or lines arranged in rows , each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ex 85.21 C Quartz crystal oscillating at a frequency of 4 194 304 Hz , contained in a housing , for the manufacture of products falling within Chapter 91 ( a ) 0 ex 85.21 C Quartz crystal oscillating at a frequency of 32 768 Hz , contained in a cylindrical housing of a length not exceeding 8,2 mm and a diameter not exceeding 3,2 mm , for the manufacture of products falling within Chapter 91 ( a ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 346 / 14 Official Journal of the European Communities 23 . 12 . 85 Rate of autonomous duty (% ) CCT heading No Description ex 85.21 D II Digital displays of a size not exceeding 25 x 35 mm , consisting of a printed circuit board on which are mounted , under a plastic cover , up to 22 light-emitting diodes manufactured from gallium-based semi-conductor compounds . Each display consists of a single character with or without a plus or minus sign and / or one or two dots 0 ex 85.21 D II Digital displays , consisting of a printed circuit board of a size not exceeding 35 X 90 mm with a single line of characters , not less than two in number , comprising light-emitting diodes made from gallium-based semi-conductor compounds mounted thereon . Each character is composed of up to eight segments with or without a decimal point and the line of characters has a protective cover of plastic 0 ex 85.21 D II Monolithic integrated circuits , consisting of eight independent elements capable of controlling the eight segments and / or characters of fluorescent or gas discharge displays , contained in a housing the exterior dimensions of which do not exceed 7 x 23 mm , with not more than 18 connecting pins and bearings :  an identification marking either consisting of or including one of the following combinations of figures : 513 514 534 594 6118 6128 6138 or  other identification markings relating to circuits complying with the abovementioned description 0 ex 85.21 D II Read-only memories (ROMs ), in the form of a monolithic integrated circuit , with a storage capacity of 16 K x 8 bits , with read-register and serial output control , contained in a housing the exterior dimensions ofwhich do not exceed 50 x 16 mm , with not more than 40 connecting pins and bearing :  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : from 62000 to 62999 or  other identification markings relating to ROMs complying with the abovementioned description " 0 ex 85.21 D II Read-only memory in C-MOS technology (C-MOS ROM) with a storage capacity of 256 K bits and a standby current of not more than 0,03 mA , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 50 mm, with not more than 54 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HN 61256 HN 613256 MB 83256 or  other identification markings relating to C-MOS ROMs complying with the abovementioned description 8,5 ex 85.21 D II Read-only memory of C-MOS technology (C-MOS ROM) with a storage capacity of 1 megabit in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing : 23 . 12 . 85 Official Journal of the European Communities No L 346 / 15 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd. ) an identification marking consisting of or including the following combination of figures and letters : HN 62301 P , MB 831124 , TC 531000 P or other identification markings relating to C-MOS ROMs complying with the abovementioned description 8,5 ex 85.21 D II Programmable , non-erasable , read-only memories ( PROMs) of Schottky TTL technology , with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins or contact areas , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 27 S 12 5305 6305 76 LS 03 27 S 13 5306 6306 7620 5308 6308 7621 28 L 22 5309 6309 28 LA 22 53 S 240 63 S 240 82 S 114 28 L2 XMFC 53 S 241 63 S 241 82 S 130 6335 82 S 131 29613 54 S 570 6336 29770 54 S 571 93436 29771 7053 93446 5604 7058 38510 5624 MB 7115 74 S 570 MB 7116 74 S 571 MB 7117 MB 7118 or  other identification markings relating to PROMs complying with the abovementioned description 11,5 ex 85.21 D II Programmable , non-erasable , read-only memories ( PROMs ) with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions o,f which do not exceed 17 x 39 mm , with not more than 24 connecting pins or 28 contact areas and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : 18 S 42 29620 54 S 472 74 S 472 18 S 46 29621 54 S 473 74 S 473 18 SA 42 29622 54 S 474 74 S 474 18 SA 46 29623 54 S 475 74 S 475 29624 54 S 476 74 S 476 24 S 41 29625 54 S 477 74 S 477 24 SA 41 29626 54 S 572 74 S 572 29627 54 S 573 74 S 573 27 S 15 54740 27 S 25 3604 54741 7640 27 S 26 3624 7641 27 S 27 3625 5605 7642 27 S 28 5625 7643 27 S 29 38510 7644 27 S 30 6340 7645 27 S 31 5340 6341 7646 27 S 32 5341 63 S 440 7647 27 S 33 53 S 440 63 RA 441 7648 53 RA 441 63 RS 441 7649 No L 346 / 16 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description . Rate of autonomous duty (% ) ex 85.21 D II (cont'd) 28 L 42 28 L 45 28 L 46 28 P 42 28 P 45 28 R 45 28 S 4 XFD 28 SA 41 28 S 42 28 SA 42 28 S 45 28 S 46 28 SA 46 53 RS 441 63 S 441 , 53 S 441 6348 5348 6349 5349 6350 5350 6351 5351 6352 5352 6353 5353 HM 6641 7054 7059 7121 7122 7123 7124 7125 7126 7226 82 HS 137 82 HS 147 82 S 115 82 S 136 82 S 137 82 S 140 82 S 141 82 S 142 82 S 146 82 S 147 93438 93448 93452 93453 or  other identification markings relating to PROMs complying with the abovementioned description 0 ex 85.21 D II Programmable , non-erasable read-only memories (PROMs) with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins and 28 contact points and bearing :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : 24 S 81 24 SA 81 24 S 86 27 S 180 27 S 181 27 S 185 27 S 35 28 L 85 28 L 86 28 P 85 28 R 35 28 R 85 28 S 2708 28 S 85 28 S 86 28 SA 86 28 S 8 XMFE 29623 29630 29631 29632 29633 29634 29635 29636 29637 29650 29651 29652 29653 3628 74 LS 478 74 S 2708 5380 74 S 454 5381 74 S 455 5388 74 S 478 5389 74 S 479 53 S 840 53 S 841 7608 7680 54 LS 478 7681 54 S 2708 7684 54 S 454 7685 54 S 455 7686 54 S 478 7687 54 S 479 7688 7689 6380 6381 77 S 180 6388 77 S 181 6389 77 S 184 63 S 840 77 S 185 63 S 841 77 S 186 77 S 187 7050 7055 TBPS 81 M 7060 7127 7128 7129 7130 7131 7132 7232 82707 82708 82 HS 185 82 LS 180 82 LS 181 82 S 180 82 S 181 82 S 182 82 S 183 82 S 184 82 S 185 82 S 2708 87 S 180 87 S 181 87 S 184 87 S 185 87 S 186 87 S 187 93450 93451 93460 93461 93465 93466 93 L 450 93 L 451 9460 23 . 12 . 85 Official Journal of the European Communities No L 346 / 17 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont'd) or  other identification markings relating to PROMs complying with the abovementioned description 0 ex 85.21 D II UV-erasable , programmable , read-only memories (EPROMs ) with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 X 39 mm , with a quartz window on the upper surface and bearing :  an identification marking either consisting of one of the following combinations of figures or including one of following combinations: AMI 702 ADC 82140 PP or  other identification markings relating to EPROMs complying with the abovementioned description 5 ex 85.21 D II UV-erasable , programmable , read-only memory (EPROM) equipped with a programmable input / output system , with a storage capacity of 2 K x 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 52 mm , with a quartz window on the upper face and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : D 8755 A TMP 8755 AC or  other identification marking relating to memories complying with the abovementioned description 0 ex 85.21 D II Electrically erasable , programmable , read-only memories (E2PROMs ) with a storage capacity of 256 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x12 mm , with not more than eight connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : NMC 9306 or  other identification markings relating to E2PROMs complying with the abovementioned description 0 ex 85.21 D II Electrically erasable programmable , read-only memories (E 2PROMs) with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : X 2804 A X 2404 X 24 C 04 or  other identification markings relating to E2PROMs complying with the abovementioned description 0 ex 85.21 D II Electrically erasable , programmable , read-only memories (E 2PROMs ) with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm , with not more than 24 connecting pins and bearing : No L 346 / 18 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) an identification marking consisting of or including one of the following combination of figures and letters : X 24 C 16 X 2816 A 52 B 13 52 B 13 H or other identification markings relating to E2PROMs complying with the abovementioned description 0 ex 85.21 D II Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connccting pins and bearing:  an identification marking consisting of or including one of the following combination of figures and letters : X 2864 A MCM 2864 52 B 33 52 B 33 H or  other identification markings relating to E 2PROMs complying with the abovementioned description 0 ex 85.21 D II Electrically erasable , programmable , read-only memories (E 2PROMs ) with a storage capacity of 128 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : X 28128 A or  other identification markings relating to E2PROMs complying with the abovementioned description 0 ex 85.21 D II Electrically erasable , programmable , read-only memories (E 2PROMs) with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : X 28256 A or  other identification markings relating to E 2PROMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of TTL technology ( TTL S-RAMs) with a storage capacity of 1 K bit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 30 mm , with not more than 22 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : No L 346 / 1923 . 12 . 85 Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd) 2205 74 LS 214 93412 74 LS 215 93 L 412 . 2510 74 LS 314 93415 2511 74 LS 315 93 L 415 74 S 207 93422 74 S 208 93 L 422 74 S 214 93425 74 S 314 93 F 425 93 L 425 or other identification markings relating to TTL S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories ofN-MOS ( including H-MOS ) technology (N-MOS-S-RAMs) with a storage capacity of 1 K x 4 bits and access time not exceeding 70 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 23 mm , with not more than 18 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : AM 2149 PD 2149 SY 2149 H TMS 2149 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 8,5 ex 85.21 D II Static , random-access memories of C-MOS technology (C-MOS S-RAMs), with a storage capacity of 4 K x 1 bit , a maximum access time not exceeding 70 ns and a standby mode supply current of less than 1 mA , in the form of a monolithic integrated circuit , contained in a housing the dimensions of which do not exceed 9 x 26 mm , with 18 connecting pins , and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : 6147 MCM 61 L 47 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memory of C-MOS technology (C-MOS S-RAM) with a storage capacity of 2 K x 8 bits and with a maximum standby power of 0,025 milliwatts at 25 °C in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : TC 5516 A or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of N-MOS ( including H-MOS ) technology (N-MOS S-RAMs) with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins and bearing : No L 346 / 20 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) an identification marking either consisting of or including one of the following combinations of figures or figures and letters : 4008 8104 8108 4118 8112 8114 PD 421 8185 4801 or other identification relating to N-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of N-MOS ( including H-MOS ) technology (N-MOS S-RAMs ), in the form of a monolithic integrated circuit consisting of two stacked substrate layers each with two chips , each having a storage capacity of 2 K bits and with a total storage capacity of 8 K x 1 bit or 4 K x 2 bits , contained in a housing the exterior dimensions ofwhich do not exceed 13 x 13 mm , with not more than 23 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures : 4598601 5121850 5121934 5121935 5122148 5123059 5123120 5123128 5123129 5123337 5123339 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of N-MOS ( including H-MOS ) technology (N-MOS S-RAMs) with a storage capacity of 256 x 4 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : M 120 8101 8111 2101 21 H01 9101 2102 91 L 01 2111 9111 21 H 11 91 L 11 2112 9112 21 H 12 91 L 12 9122 91 L 22 or other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of C-MOS technology (C-MOS S-RAMs ) with a storage capacity of 64 K bits in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm , with not more than 28 connecting pins and bearing : 23 . 12 . 85 Official Journal of the European Communities No L 346 / 21 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd)  an identification marking consisting of the following combination of figures and letters or including one of those combinations : TC 5564 MB 8464 TC 5565 C MCM 6164 HM 6264 P-12 HM 6264 P-15 6264 LFP-15 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Monolithic integrated circuit consisting of a static , random-access memory (S-RAM) with a storage capacity of 256 bits superimposed bit-for-bit on a programmable , electrically erasable , read-only memory (E2PROM), contained in a housing the exterior dimensions of which do not exceed 8 x 24 mm , with not more than 18 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : X 2210 X 2443 X 2444 or  other identification markings relating to S-RAMs superimposed of E2PROMs complying with the abovementioned description 0 ex 85.21 D II Monolithic integrated circuit consisting of a static , random-access memory (S-RAM ) with a storage capacity of 1 K bit , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E 2PROM), contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : X 2001 X 2201 A X 2212 or  other identification markings relating to S-RAMs stacked on E2PROMs complying with the abovementioned description 0 ex 85.21 D II Monolithic integrated circuit consisting of a static , random-access memory (S-RAM) with a storage capacity of 2 K bit , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E 2PROM), contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letter : X 2002 or  other identification markings relating to S-RAMs stacked on E2PROMs complying with the abovementioned description 0 ex 85.21 D II Monolithic integrated circuit consisting of a static , random-access memory (S-RAM) with a storage capacity of 4 K bits , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E2PROM), contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing: No L 346 / 22 Official Journal of the European Communities 23 . 12 . 85 Rate of autonomous duty (% ) CCT heading No Description ex 85.21 D II (cont 'd) an identification marking consisting of the following combination of figures and letter : X 2004 or other identification markings relating to SRAMs stacked on E2PROMs complying with the abovementioned description 0 ex 85.21 D II 'Quasi-static' random-access memories of N-MOS ( including H-MOS ) technology (N-MOS quasi-static RAMs ), in the form of a monolithic integrated circuit consisting of two stacked substrate layers , each with two chips , each having a storage capacity of 4 K bits and with a total storage capacity of 16 K x 1 bit or 8 K x 2 bits , contained in a housing the exterior dimensions of which do not exceed 13x13 mm , with not more than 24 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures : 4599766 4599769 4599772 4599893 4599767 4599770 4599773 4599768 4599771 4599774 or other identification markings relating to N-MOS quasi-static RAMs complying with the abovementioned description 0 ex 85.21 D II Random-access memories of ECL technology (ECL-RAMs) with a storage capacity of 1 K x 4 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x10 mm , with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including the following combinations of figures or figures and letters : PB 10474 100474 or other identification markings relating to ECL-RAMs complying with the abovementioned description 0 ex 85.21 D II Field programmable array logics (PALs ) of bipolar technology , in the form of a monolithic integrated circuit , with fusible links , a programmable AND array , fixed OR array , not more than 20 inputs and not more than 10 outputs , whether or not with registers , contained in a housing the exterior dimensions of which do not exceed 19 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combinations of figures and letters : 10 H 8 16 A 4 18 L 4 10 L 8 16 C 1 16 H 2 20 C 1 12 H 6 16 L 2 20 L 2 12 L 6 16 L 6 20 L 10 20 R 4 12 L 10 16 L 8 20 X4 16 R 4 20 X 8 14 H 4 16 R 6 20 X 10 14 L 4 16 R 8 14 L 8 16X4 or other identification markings relating to PALs complying with the abovementioned description 5 23 . 12 . 85 Official Journal of the European Communities No L 346 / 23 Rate of autonomous duty (% ) CCT heading No Description ex 85.21 D II Programmable , non-erasable , logic circuits ( field programmable logic array ) of TTL Schottky technology , with not more than 48 AND functions , not more than eight OR functions , and not more than 16 inputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : FP 54 AS 839 FP 74 AS 839 82 S 100 FP 54 AS 840 FP 74 AS 840 82 S 101 SN 54 LS 333 SN 74 LS 333 SN 54 LS 334 SN 74 LS 334 93458 SN 54 LS 335 SN 74 LS 335 93459 SN 54 LS 336 SN 74 LS 336 or  other identification markings relating to programmable field logic arrays complying with the abovementioned description 5 ex 85.21 D II Semi-custom logic array (Gate arrays ) of C-MOS technology , in the form of a monolithic integrated circuit , with not less than 8 000 2-input NAND functions , contained in a housing the exterior dimensions of which do not exceed 39 x 39 mm , with not less than 179 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : MB 66000 VH or  other identification markings relating to C-MOS logic arrays complying with the abovementioned description 0 ex 85.21 D II Single-chip microcomputers , in the form of a monolithic integrated circuit , consisting of an arithmetical unit with a capacity of four bits plus a read-only memory (ROM) with a capacity of not less than 1 8 K bits and not more than 65 K bits and a random-access memory ( RAM) with a capacity of not less than 512 bits and not more than 4 K bits , contained in a housing the exterior dimensions of which do not exceed 17 x 58 mm , with not more than 80 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : CD 3200-3299 TP 0310-03299 HD 38800 TP 0450-04599 HD 38820 TMC 0270-0279 TP 0480-04899 HD 44796 TMC 0500-0599 TP 0500-05999 HD 44800 TMC 0980-0989 HD 44801 TMC 1500-1599 HD 44820 TMC 1980-1999 HD 44840 HD 44860 or other identification markings relating to single-chip microcomputers complying with the abovementioned description 0 ex 85.21 D II Central processing unit of N-MOS ( including H-MOS ) technology (N-MOS CPU), in the form of a monolithic integrated circuit consisting of a 16 x 16 bit service memory , a 16 x 20 bit service memory , a 32 X 32 bit service memory , an 8 x 8 bit service memory , a 16 bit register , two 20 bit registers , an 8 bit register , one 12 bit register , a 5 bit counter and timing network , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : LSI-604041855 No L 346 / 24 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description Rate of autonomous duty ( % ) orex 85.21 D II (cont 'd) other identification markings relating to N-MOS central processing units complying with the abovementioned description 0 ex 85.21 D II Contention resolving local area network (LAN) controllers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63 x 16 mm , with not more than 48 connecting pins , and bearing:  an identification marking either consisting of the following combinations of figures or figures and letters or including one of those combinations : MCM 68590 AM 7990 8001 8003 82586 or  other identification markings relating to contention resolving local area network controllers complying with the abovementioned description 0 ex 85.21 D II Hard-disc controllers of N-MOS ( including H-MOS ) technology (N-MOS HDCs ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 53 mm , with not more than 40 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : WD 1010 PD 7261 or  other identification markings relating to N-MOS HDCs complying with the abovementioned description 0 ex 85.21 D II Multi-protocol communication controller of MOS technology (MOS-MPCC) for the transmission and receiving of data specialized in the synchronous mode , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm , with not more than 44 connecting pins or contact areas and bearing :  an identification marking either consisting of or including one of the following combinations of figures : 2652 16456 68652 8273 8274 or  other identification markings relating to multi-protocol communication controllers (MOS-MPCC ) complying with the abovementioned description 0 ex 85.21 D II Arithmetic-logic units of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of one 32 bit register , one 24 bit register , one 4 bit register , twelve 1 bit registers , two 1 6 x 24 bit service memories , one logic network performing arithmetic and logic operations , decodifying logic , an error detection and management logic , one 8 bit counter and a timing network , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing :  the identification marking : ALU 0486 23 . 12 . 85 Official Journal of the European Communities No L 346 / 25 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) or other identification markings relating to arithmetic-logic units complying with the abovementioned description 3 ex 85.21 D II Logic control circuits of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of one 7 bit register , three timers , one multiplexer sequential and combining networks intended to perform control operations , decodifying logic , error detection and management logic and a timing network , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing :  the identification marking : MIC 0482 or  other identification markings relating to logic control circuits complying with the abovementioned description 0 ex 85.21 D II Logic circuit of N-MOS ( including H-MOS ) technology (N-MOS LC ) serving as a clock generator for central process unit , main memory and input / output interfaces , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : H 108982 (MCC ) or  other identification markings relating to N-MOS logic circuits (N-MOS LCs ) complying with the abovementioned description 0 ex 85.21 D II Sequence control circuits of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of one 32 bit register , three 16 bit registers , one 16 x 16 bit service memory , one 7 x 17 bit last-in first-out ( LIFO ) memory , one adder circuit , decodifying logic , priority logic , error detection and management logic , one 16 bit multiplexer , one 8 bit counter and a timing network , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing :  the identification marking : CSS 0484 or  other identification markings relating to sequence control circuits complying with the abovementioned description 0 ex 85.21 D II Error correction and detection unit ( ECDU ) of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 62 mm , with not more than 48 connecting pins and bearing:  an identification marking either consisting of or including the following combinations of figures and letters : 2960 74 F 630 74 F 631 DP 8400 74 LS 630 74 LS 631 No L 346 / 26 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) or other identification markings relating to error correction and detection units (ECDUs ) complying with the abovementioned description 0 ex 85.21 D II Error detection and correction circuit of N-MOS (including H-MOS ) technology capable of detecting and correcting single bit errors and detecting all double bit errors , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 contact areas and bearing :  an identification marking either consisting of or including the following combination of figures : 8206 or  other identification markings relating to N-MOS error detection and correction circuits complying with the abovementioned description 0 ex 85.21 D II Burst error processor (BEP ) or N-MOS ( including H-MOS) technology for detecting and correcting multiple errors derived from a line of magnetic discs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm , with not more than 40 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : Z 8065 AM 9520 AM 9521 or  any other identification marking relating to N-MOS burst error processor complying with the abovementioned description n ex 85.21 D II Electronic control circuit of bipolar technology in the form of a monolithic integrated circuit for the control of dynamic random-access memories (D-RAMs), capable of multiplexing address and generating timing , contained in a housing the exterior dimensions , of which do not exceed 17 x 62 mm , with not more than 48 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8408 DP 8409 MB 1422 or  other identification markings relating to electronic control circuits complying with the abovementioned description 0 ex 85.21 D II N-MOS ( including H-MOS ) programmable communication interfaces (N-MOS PCIs ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing:  an identification marking either consisting of or including the following combination of figures and letter : 8251 A or  other identification markings relating to N-MOS PCIs complying with the abovementioned description 8,5 ex 85.21 D II Enhanced programmable communications interface ( EPCI), in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 16 x 38 mm , with not more than 28 connecting pins and bearing: 23 . 12 . 85 Official Journal of the European Communities No L 346 / 27 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd) an identification marking either consisting of or including the following combination of figures : 2661 or other identification markings relating to EPCIs complying with , the abovementioned description 0 ex 85.21 D II Serial interfaces , capable of implementing the data stream encoding , decoding and associated control functions for a local area network , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking either consisting of the following combination of figures or figures and letters or one of those combinations : AM 7991 8002 8023 82501 or  other identification markings relating to serial interface devices complying with the abovementioned description 0 ex 85.21 D II Station digital interface circuit for parallel / serial or serial / parallel conversion of digital signals in telephone sets , of C-MOS technology (C-MOS STID ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins , and bearing:  an identification marking consisting of or including the following combination of figures and letters : WCC 295 G or  other identification markings referring to station interface digital circuits complying with the abovementioned description 0 ex 85.21 D II N-MOS ( including H-MOS ) programmable interval timers (N-MOS PITs ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures : 8253 8254 or  other identification markings relating to N-MOS PITs complying with the abovementioned description 6 ex 85.21 D II Demodulator / tone decoder of bipolar technology for frequency decoding , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm , with not more than 14 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2211 or  other identification markings relating to demodulator tone decoders complying with the abovementioned description 0 No L 346 / 28 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II C-MOS clock circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with more than 16 connecting pins , and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : HI 2060 HI 2065 MSM 5537 T 3605 or  other identification markings relating to clock circuits complying with the abovementioned description for the production of automatic time-switches , instrument panel clocks and clocks of a similar type for motor vehicles ( a ) 0 ex 85.21 D II C-MOS clock circuits , operating from a single 1 ,5 V power supply , with a liquid crystal display (LCD ) driver , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm , with not more than 56 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : TC 8219 AF or  other identification markings relating to C-MOS clock circuits complying with the abovementioned description 0 ex 85.21 D II P-MOS 12 / 24-hour clock circuits , incorporating an elapsed time facility , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 54 x 14 mm , with not more than 42 connecting pins and bearing :  an identification marking either consisting of or including one of the following combination of figures and letters : MM 53124 LM 8363 or  other identification markings relating to clock circuits complying with the abovementioned description 0 ex 85.21 D II Amplifier , in the form of a monolithic integrated analogue circuit , contained in a housing the dimensions of which do not exceed 2 x 4 x 4 mm , with not more than 10 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : V 35 C 05 or  other identification markings relating to amplifiers complying with the abovementioned description This amplifier is for the manufacture of products falling within subheading 90.19 B I ( a ) 0 ex 85.21 D II Transceivers with four channels (Quad bus ) of ALP Schottky technology with on-chip D type registers and internal ODD 4 bit parity generator / checker , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 28 mm , with not more than 20 connecting pins and bearing: ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 23 . 12 . 85 Official Journal of the European Communities No L 346 / 29 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd) an identification marking consisting of or including the following combination of figures and letters : AM 2907 or other identification markings relating to transceivers (Quad bus ) complying with the abovementioned description 0 ex 85.21 D II Four-line drivers of advanced , low-power Schottky technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 7 mm , with not more than 16 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : ¢ AM 26LS29 AM 26LS31 SN 75172 SN 75174 or  other identification markings relating to four-line drivers of ALPS technology complying with the abovementioned description 0 ex 85.21 D II Universal Synchronous /Asynchronous Receiver / Transmitter ( USART ) of C-MOS technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 32 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : MSM 82 C 51 or  other identification markings relating to Universal Synchronous /Asynchronous Receiver / Transmitters complying with the abovementioned description 8,5 ex 85.21 D II 8 bit microprocessor of N-MOS ( including H-MOS ) technology with 16 bit internal architecture , in the form of a monolithic integrated circuit consisting of a central processing unit (CPU), a timing generator , two independent DMA channels , a programmable interrupt controller , three programmable 16 bit timers , programmable memory and peripheral chip select , a programmable wait state generator and a local bus controller , contained in a housing the dimensions of which do not exceed 30 x 30 mm with not more than 68 contact areas , and bearing :  an identification marking consisting of or including the following combination of figures : 80188 or  other identification markings relating to microprocessors complying with the abovementioned description 8,5 ex 85.21 D II 16 bit microprocessor of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 67 x 24 mm , with not more than 52 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AM 29116 or  other identification markings relating to microprocessors complying with the abovementioned description 0 No L 346 / 30 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II 16 bit microprocessor in N-MOS ( including H-MOS) technology , in the form of a monolithic integrated circuit , consisting of a central processing unit (CPU), a timing generator , two independent DMA channels , a programmable interrupt controller , three programmable 16 bit timers , programmable memory and external chip selection logic, a programmable wait state generator with bus control unit , contained in a housing the exterior dimensions ofwhich do not exceed 30 x 30 mm , with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 80186 or  other identification markings relations to microprocessors complying with the above description 8,5 ex 85.21 D II Numeric processor extension unit of N-MOS ( including H-MOS) technology (N-MOS NPX) containing not more than 14 registers , in the form of a monolithic integrated circuit , contained in a package the exterior dimensions of which do not exceed 15 x 52 mm, with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures : 8087-3 8087-2 80287 or  other identification markings , relating to N-MOS NPXs complying with the abovementioned description 0 ex 85.21 D II Floppy-disc data separator ( FDDS ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 27 x 8 mm , with not more than 20 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : FDC 9216 FDC 9126-B WD 9216-00 WD 9216-01 FDC 9229 T FDC 9229 BT or  other identification markings relating to FDDS , complying with the abovementioned description 0 ex 85.21 D II C-MOS-phoneme speech synthesizer , with a supply current of less than 10 mA, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : SC 01 SSI 263 or  other identification markings relating to phoneme speech synthesizers complying with the abovementioned description 0 ex 85.21 D II Triple video digital to analogue converter (VDAC), each channel having a capacity of not more than 8 bits with a maximum conversion time of not more than 25 nanoseconds , in the form of a hybrid integrated circuit whether or not incorporating three random access memories (RAMs) each with a storage capacity of not more than 2 K bits , contained in a housing the exterior dimensions of which do not exceed 54 x 62 mm , with not more than 61 connecting pins and bearing : 23 . 12 . 85 Official Journal of the European Communities No L 346 / 31 CCT heading No Description Rate of autonomous duty (%  ) ex 85.21 D II (cont 'd) ¢ an identification marking consisting of one of the following combinations of letters and figures : VDAC 444 TD RGB DAC 4 T RGB DAC 8 E RGB DAC 8 T or other identification markings relating to triple VDACs complying with the abovementioned description 0 ex 85.21 D II Electronically adjustable differential amplifiers for at least the full range of signals from 0 to not less than 400 MHz in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11x11 mm , with not more than 16 connecting pins , and bearing :  an identification marking consisting of or containing the following combination of figures : 0078-10 or  other identification markings relating to amplifiers complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of bipolar technology ( bipolar SRAMs), in the form of a monolithic integrated circuit and with a storage capacity of 64 x 9 bits , contained in a housing the exterior dimensions of which do not exceed 15 x 40 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 82 S 09 or  other identification markings relating to bipolar SRAMs complying with the abovementioned description 0 ex 85.21 D II 8 bit (octal ) dynamic memory bipolar driver in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm , with not more than 20 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : AM 2965 AM 2966 or  other identification markings relating to dynamic memory bipolar drivers complying with the above description 0 ex 85.21 D II Bus interface circuits of bipolar technology with 9 or 1 0 bit registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 34 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of numbers and letters : AM 29821 AM 29843 AM 29823 AM 29844 AM 29824 or  other identification markings relating to BUS interface circuits which comply with the above description 0 No L 346 / 32 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Multiple bus interface circuit (Multiple Bus Buffer ) of low power Schottky technology for interfacing the error correction and detection unit system data bus and dynamic random access memory (D-RAM), in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including the following combination of numbers and letters : AM 2961 or  other identification markings relating to error correction multiple bus buffers which comply with the above description 0 ex 85.21 D II Status and shift control unit of bipolar technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 57 mm with not more than 42 connecting pins , and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 2904 or  other identification markings relating to status and shift control units complying with the above description 0 ex 85.21 D II Amplifier , in the form of a monolithic integrated analog circuit the exterior dimensions ofwhich do not exceed 3x3 mm for use in the manufacture of products falling within subheading 90.19 B I ( a ) 0 ex 85.21 D II Text-co-processor , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 connecting pins , and bearing:  an identification marking either consisting of or including the following combination of figures and letters : C 82730 or  other identification markings relating to text-co-processors complying with the above description 0 ex 85.21 D II Single-chip-microcomputer , in the form of a monolithic integrated circuit , consisting of an arithmetic-logic unit with a capacity of 8 bits plus an electronic , programmable, read-only memory (EPROM) UV erasable with a capacity of 32 K bits and a random access memory (RAM ) with a capacity of 1 K bit , two 16 bit counters , contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm , with a quartz window and not more than 40 connecting pins and bearing :  an identification marking either consisting of the following combination of figures or including this combination : 8751 or  other identification markings relating to single-chip-microcomputers which conform to the foregoing description 0 ex 85.21 D II Single-chip microcomputers in C-MOS technology , in the form of a monolithic integrated circuit consisting of an ALU with a capacity of 32 bits plus a ROM with a capacity of 24 K bits and a RAM with a capacity of 2 K bits , contained in a housing the exterior dimensions of which are not less than 30 x 30 mm , with a minimum of 88 connecting pins and bearing : ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. 23 . 12 . 85 Official Journal of the European Communities No L 346 / 33 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd)  an identification marking either consisting of or including the following combination of figures and letters : MB 8764 or  other identification markings relating to single-chip microcomputers complying with the abovementioned description 0 ex 85.21 D II Subscriber line audio-processing circuit ( SLAC ) with two digital signal processors , an analogue-digital converter and a digital-analogue converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 X 39 mm with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : AM 7901 AM 7905 or  other identification markings relating to SLACs complying with the abovementioned description 8,5 ex 85.21 D II Monolithic integrated circuit in the form of pulse code modulation (PCM) ofN-MOS ( including H-MOS ) technology , with encoding decoding and filter functions and a maximum data clock frequency of more than 3,5 MHz , contained in a housing the exterior dimensions of which do not exceed 8 x 26 mm , with not more than 20 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures : 2913 or  other identification markings relating to integrated circuits complying with the abovementioned description 8,5 ex 85.21 D II Non-volatile memory in the form of a monolithic integrated circuit , consisting of a C-MOS S-RAM , with a capacity of 16 K bits and internal power supply , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm , with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : MK 48 Z 02 ( B ) or  other identification markings relating to non-volatile memories complying with the abovementioned description 8,5 ex 85.21 D II Subscriber line interface circuit ( SLIC ) with direct internal relay drive , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : 5502 ICME 00155 / RIFA (PBL ) 3735 or  other identification markings relating to SLICs complying with the abovementioned description 0 No L 346 / 34 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Input output circuit ofN-MOS ( including H-MOS ) technology for data control equipped with a timing control with a static random access memory (S-RAM) with a capacity of 128 X 8 bits , in the form of a monolithic intergrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm , with not more than 40 connecting pins and bearing:  an identification marking either consisting of one of the following combinations of figures or letters and figures or including one of those combinations : 6532 CO 10750 or  other identification markings relating to input output control circuits complying with the abovementioned description 0 ex 85.21 D II 4-channel drive circuit for stepping motor , of bipolar technology , with incorporated diodes , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 6 x 20 mm , with 16 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : HA 13007 75437 A or  other identification markings relating to motor drive circuits complying with the abovementioned description 0 ex 85.21 D II Analog/ digital monolithic integrated circuit used to control brushless motors , maintaining them at a constant speed , contained in a housing the exterior dimensions ofwhich do not exceed 6 x 25 mm , with 18 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : MGA 3015 A or  other identification markings relating to integrated circuits complying with the abovementioned description 0 ex 85.21 D II Analog/ digital monolithic integrated circuit of bipolar technology for interface signals between the peripheral hard-disk memory unit and the central unit , contained in a housing the dimensions of which do not exceed 15 x 50 mm, with not more than 40 connecting pins , and bearing :  an identification marking consisting in or including the following combination of figures and letters : AD 581 C or  other identification markings relating to integrated circuits complying with the abovementioned description 0 ex 85.21 D II Voltage-multiplier circuit for operating stepping motors , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions ofwhich do not exceed 6 x 24 mm, with not more than 20 connecting pins , and bearing:  an identification marking consisting of or including the following combination of figures and letters : P 20 A579 or  other identification markings relating to voltage-multiplier circuits complying with the above description 0 No L 346 / 3523 . 12 . 85 Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Memory management unit of N-MOS ( including H-MOS ) technology (N-MOS MMU) with a maximum addressing capacity of 16 M bytes , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 25 x 82 mm, with not more than 64 connecting pins or 68 contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 68451 L 6 68451 L 8 68451 L 10 68451 ZBL 6 68451 ZBL 8 68451 ZBL 10 or  other identification markings relating to N-MOS MMUs complying with the above description 0 ex 85.21 D II Electronic circuit of advanced low power Schottky (ALPS ) technology for the asynchronous control of signal lines ( bus ) and the conversion of a local bus into a multiplexed bus (BAM) in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 37 x 13 mm , with not more than 28 connecting pins and bearing :  the identification marking: 68452 or  other identification markings relating to ALPS BAMs conforming to the foregoing description 0 ex 85.21 D II Cathode-ray tube controller (CRTC ) of N-MOS ( including H-MOS) technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 62 x 16 mm , with not more than 48 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : AM 8052 D 8275 H P 8275 H or  other identification markings relating to CRTCs complying with the abovementioned description 0 ex 85.21 D II Display controller and character generator (DCCG) for liquid crystal dot matrix display system in the form of a monolithic integrated circuit of C-MOS technology contained in a housing the exterior dimensions of which do not exceed 20 x 26 mm, with not more than 60 connecting pins , and bearing:  an identification marking consisting of the following combination of figures and letters : HD 61830 or  other identification markings relating to C-MOS Display Controller and character generators complying with the abovementioned descriptions 0 ex 85.21 D II Video digital to analog converter (VDAC ) with a maximum conversion time of 10 nanoseconds , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 35 mm, with not more than 24 connecting pins and bearing : No L 346 / 36 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd)  an identification marking consisting of or including one of the following combination of figures and letters : VDAC 0405 H VDAC 0605 H VDAC 0805 H or  other identification markings relating to VDACs complying with the abovementioned description 0 ex 85.21 D II Input / output management microprocessor of N-MOS ( including H-MOS) technology in the form of a monolithic integrated circuit the exterior dimensions of which do not exceed 17 x 53 mm , with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 8089 or  other identification markings relating to input / output management microprocessors complying with the abovementioned description 0 ex 85.21 D II Interpolation pulse generator of C-MOS technology for controlling geometrical functions , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : KM 3701 or  other identification markings relating to interpolation modules complying with the abovementioned description 0 ex 85.21 D II Static , random access memory of C-MOS technology (C-MOS-S-RAM) with a storage capacity of 32 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 5532 or  other identifying marking relating to C-MOS-S-RAM complying with the abovementioned description 0 ex 85.21 D II Controller for servo-devices of C-MOS technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 40 connecting pins and bearing:  an identification marking either consisting of or including the following combination of figures and letters : KM 3702 or  other identification markings relating to controllers complying with the abovementioned description 0 ex 85.21 D II Function generator of bipolar technology for the generation of variable waveforms , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm , with not more than 16 connecting pins and bearing : No L 346 / 3723 . 12 . 85 Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd)  an identification marking either consisting of or including one of the following combinations of figures and letters : XR 2206 XR 8038 or  other identification markings relating to function generators complying with the abovementioned description 0 ex 85.21 D II Video amplifier of bipolar technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm , with not more than 44 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures : 702 703 or  other identification markings relating to video amplifiers complying with the abovementioned description for use in the manufacture of portable colour television cameras ( a ) 0 ex 85.21 D II Amplifier , of bipolar technology for the amplification of either read or write signals of floppy discs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x 29 mm , with not more than 22 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2247 XR 3470 or  other identification markings relating to amplifiers complying with the abovementioned description 0 ex 85.21 D II Aperture and colour temperature balance controller of bipolar technology , in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which . do not exceed 17 x 17 mm , with not more than 44 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures : 704 or  other identification markings relating to devices complying with the abovementioned description for use in the manufacture of portable colour television cameras ( a ) 0 ex 85.21 D II Impulse generator in C-MOS technology , in the form of a monolithic integrated digital circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures : 705 706 or  other identification markings relating to impulse generators complying with the abovementioned description for use in the manufacture of portable colour television cameras ( a ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 346 / 38 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Static random access memories of bipolar technology ( bipolar S-RAMs) in the form of a monolithic integrated circuit consisting of a substrate layer on which are mounted either 1 or 2 chips each having a storage capacity of 1 K bit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm , with not more than 23 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 770639 770823 5120360 7379769 or  other identification markings relating to bipolar S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static memories consisting of two stacked substrate layers with one or two static random access memories of bipolar technology ( bipolar S-RAMs) in the form ofmonolithic integrated circuits , each with a storage capacity of 1 K bits and with a maximum storage capacity of 4 K bits , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 23 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures : 770965 4599497 7379442 or  other identification markings relating to static memories complying with the abovementioned description 0 ex 85.21 D II Programmable digital signal synthesizer of C-MOS technology with 32 frequency generators to generate 8 notes each and a simultaneous output of up to 160 notes in the form of a monolithic integrated circuit contained in a housing , the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 connecting pins or contact areas . The housing bears : MEG or  other identification markings relating to digital synthesizers complying with the abovementioned description 0 ex 85.21 D II Repeater circuit , of bipolar technology for the regeneration of pulse code-modulated signals , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm , with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : XR C 240 or  other identification markings relating to repeater circuits complying with the abovementioned description 0 ex 85.21 D II Dynamic random access memory controller of N-MOS ( including H-MOS) technology (N-MOS D-RAM controller ) capable of multiplexing addresses and generating timing, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions ofwhich do not exceed 17 x 62 mm , with not more than 48 connecting pins or 52 contact areas , and bearing : 23 . 12 . 85 Official Journal of the European Communities No L 346 / 39 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) an identification marking consisting of or including the following combination of figures and letters : C 8208 or other identification markings relating to N-MOS D-RAM controllers complying with the abovementioned description 0 ex 85.21 D II Single-chip microcomputers in C-MOS technology , in the form of a monolithic integrated circuit consisting of an ALU with a storage capacity of 8 bits with a ROM with a storage capacity of 128 K bits and a RAM with a storage capacity of 2 K bits , contained in a housing the exterior dimensions of which are not less than 20 x 26 mm , with a minimum of 80 connecting pins and bearing:  an identification marking either consisting of or including the following combinations of figures and letters : HD 6301 Y or  other identification markings relating to single-chip microcomputers complying with the abovementioned description 12 ex 85.21 D II C-MOS clock / calendar circuit , incorporating a quartz crystal oscillator , independent timer recorders and a timer , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 20 mm with not more than 16 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : MM 58174 A 58274 or  other identification markings relating to clock / calendar circuits complying with the abovementioned description 0 ex 85.21 D II Programmable asynchronous communication element circuit in N-MOS ( including H-MOS ) technology , for the asynchronous transmission and reception of data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm , with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : INS 8250 WD 8250 or  other identification markings relating to ACE circuits complying with the abovementioned description 0 ex 85.21 D II Dynamic , random-access read/write memory of N-MOS ( including H-MOS ) technology , (N-MOS D-RAMs) with a storage capacity of 64 K x 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 34 mm, with not more than 20 connecting pins or contact areas arranged in 2 parallel lines (dual-in-line package ) and bearing:  an identification marking consisting of or including one of the following combination of figures and letters TMS 4464 PD 41254 PD 41464 TMM 41464 M5M 4464 HM 50464 MB 81464 or  other identification marking relating to N-MOS D-RAMs complying with the abovementioned description 10 No L 346 /40 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Encoder / decoder circuit using the 'MANCHESTER' (MED) code for the transmission or retransmission of serial data , of C-MOS technology and in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 20 pins and bearing :  an identification marking consisting or including the following combination of figures and letters : HD 6409 or  other identification markings relating to circuits complying with the abovementioned description 0 ex 85.21 D II UV-erasable programmable read-only memories (EPROMs) in the form of a monolithic integrated circuit with a storage capacity of 512 Kbits , contained in a housing the exterior dimensions of which do not exceed 20 x 42 mm , with a quartz window on the upper surface . The housing bears :  an identification marking consisting or including the following combination of figures and letters : AM 27512 or  other identification markings relating to EPROMs complying with the abovementioned description 0 ex 85.21 D II TTL Logic modules in bipolar technology with not more , than six logic functions independent of each other and not interconnected , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 34 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or letters : SH 767 369 SH 998 088 or  another identification marking relating to logic modules as described above 0 ex 85.21 D II Hard Disc Data Separator (HDDS ) of N-MOS ( including H-MOS ) technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm , with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8460-2 DP 8460-3 DP 8460-4 or  other identification markings relating to devices complying with the abovementioned description 0 ex 85.21 D II Control and interface circuit for central processor (CPU-Controller ) ofHC-MOS technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combinations of letters and figures : FE 2000 L1A0392 or  other identification markings relating to control and interfacing circuits complying with the abovementioned description 0 23 . 12 . 85 Official Journal of the European Communities No L 346 / 41 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Circuit for the control of floppy discs ( floppy disc controller ) of C-MOS technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 16 x 62 mm , with not more than 48 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of letters and figures : FE 2100 G 70360-33 or  other identification markings relating to adaptor circuits complying with the abovementioned description 8,5 ex 85.21 D II Pulse code modulation (PCM) Codec and filter of NMOS ( including H-MOS technology), in the form of a monolithic integrated circuit , consisting of a fully integrated PCM codec with transmit / receive filters , contained in a housing the exterior dimensions of which do not exceed 10 x 23 mm , with not more than 16 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures : 2916 2917 or  either identification markings relating to PCM Codec and filter devices complying with the abovementioned description 8,5 ex 85.21 D II 6-Channel monolithic integrated circuit (Read /write data processor circuit ) for the amplification and conversion of read signals and conversion ofwrite signals for hard disc drives , contained in a housing the exterior dimensions of which do not exceed 19x38 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of letters and figures : SSI 540 or  other identification markings relating to integrated circuits complying with the abovementioned description 0 ex 85.21 D II 8-Channel control circuit for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 8 bits , in the form of a monolithic integrated circuit , of C-MOS technology contained in a housing the exterior dimensions of which do not exceed 9 x 28 mm , with not more than 22 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : UCN 5801 or  other identification markings relating to control circuits complying with the abovementioned description 0 ex 85.21 D II 4-Channel control circuit for maintaining a constant electro magnetic traction force with incorporated diodes and a storage capacity of 4 bits , in the form of a monolithic integrated circuit of C-MOS technology , contained in a housing the exterior dimensions of which do not exceed 7 x 22 mm , with not more than 16 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : UCN 5813 or  other identification markings relating to control circuits complying with the abovementioned description 0 No L 346 / 42 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Electronic circuit for synchronizing signals between the user and the exchange in a telephone system , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 37 mm, with not more than 28 connecting pins and bearing:  an identification marking either consisting of or including the following combination of figures and letters : QMV 18 CW 1 or  other identification marking relating to microcircuits complying with the abovementioned description 8,5 ex 85.21 D II Monolithic integrated circuit for scanning and distributing logic signals , for use in telephone exchanges , contained in a housing the exterior dimensions of which do not exceed 14 x 53 mm , with not more than 40 connecting pins and bearing:  an identification marking either consisting of or including the following combination of figures and letters : QMV 16 BW 1 or  other identification marking relating to integrated circuits complying with the abovementioned description 8,5 ex 85.21 D II Monolithic integrated interface circuit for pulse code modulation (PCM), of C-MOS technology , with encoding , decoding and filtering functions and a processing frequency of 2 565 MHz , contained in a housing the exterior dimensions of which do not exceed 10 x 28 mm , with not more than 22 connecting pins and bearing:  an identification marking either consisting of or including the following combination of figures and letters : QMV 81 AD 1 or  other identification markings relating to integrated circuits complying with the abovementioned description 8,5 ex 85.21 D II Six-channel monolithic integrated circuit for the generation of read /write signals for hard disc drives , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of letters and figures : SSI 117 or  other identification markings relating to integrated circuits complying with the abovementioned description 0 ex 85.21 D II Programmable non-erasable read-only memories (PROMS) with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 39 x 17 mm , with not more than 32 connecting pins or contact areas and bearing :  an identification marking either consisting of or including the following combination of figures and letters : 27 PS 191 A 7 C 245 7 C 292 29683 7 C 291 HM 6616 or  other identification markings relating to PROMS complying with the abovementioned description 0 23 . 12 . 85 Official Journal of the European Communities No L 346 / 43 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Amplifiers for a full range of signals from 0 to 60 KHz in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 6 x 13 x 26 mm, with not more than 18 connecting pins and a leakage of not more than 0,3nA and bearing :  an identification marking either consisting of or including the following combination of figures and letters : ISO 100 or  other identification markings relating to amplifiers complying with the abovementioned description , for use in the manufacture of telephone exchanges ( a ) 0 ex 85.21 D II Light-emitting diode (LED ) made from a gallium-based semiconductor compound contained in a housing the exterior dimensions of which do not exceed 20 x 21 mm , with 2 connecting pins and bearing:  an identification marking consisting of or including one of the following identification markings : LT 9305 LT 9306 SLF 209 SLF 909 or  other identification markings relating to LEDs , complying with the abovementioned description ; for use in the manufacture of radio broadcast receivers and sound recorders or reproducers ( a ) 0 ex 85.21 D II Single-chip microcomputer of C-MOS technology , in the form of a monolithic integrated circuit , consisting of an arithmetical logic unit (ALU ) with an organization of 4 bits , a read-only memory (ROM) with a storage capacity of 2 K x 8 bits , a dual-tone , multi-frequency (DTMF) generator , a random access memory (RAM), with a storage capacity of 1 K bit , a random access memory (RAM ) with a storage capacity of 512 bits and two 12-bit counters , contained in a housing the exterior dimensions of which do not exceed 15 x 40 mm , with not more than 42 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letters : T 6978 or  other identification markings relating to single-chip microcomputers complying with the abovementioned description 0 ex 85.21 D II Asynchronous First-in First-out ( FIFO ) memories of C-MOS technology in the form of a monolithic integrated circuit with a capacity of 64 x 4 bits , or 64 x 5 bits , contained in a housing the exterior dimensions of which do not exceed 1 1 x 24 mm with not more than 1 8 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : CY7C401 CY7C402 CY7C403 CY7C404 CY 3341 or  other identification markings relating to asynchronous First-in First-out memories complying with the abovementioned description 0 ex 85.21 D II Static Random Access Memories of C-MOS technology (C-MOS S-RAMs) in the form of a monolithic integrated circuit with a storage capacity of 1 6 K bits and an access time of not more than 45 ns , contained in a housing the exterior dimensions ofwhich do not exceed 9 x 27 mm , with not more than 20 connecting pins or contact areas , and bearing : ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 346 / 44 Official Journal of the European Communities 23 . 12 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd)  an identification marking either consisting of or containing the following combination of figures and letters : CY7C168 CY7C169 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static Random Access Memories of C-MOS technology (C-MOS S-RAMs ) in the form of a monolithic integrated circuit with a storage capacity of 16 x 4 bits , an access time not exceeding 35 ns , contained in a housing the exterior dimensions of which do not exceed 9 x 21 mm , with not more than 16 connecting pins and bearing :  an identification marking either consisting of or containing one of the following combinations of figures and letters : CY7C189 CY7C190 CY74S189 CY54S189 CY27S03 C727S07 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static random access memories of C-MOS technology (C-MOS S-RAMs) in the form of a monolithic integrated circuit with a storage capacity of 256 x 4 bits and an access time not exceeding 60 ns , contained in a housing the exterior dimensions of which do not exceed 12 x 29 mm , with not more than 22 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : CY7C122 CY93422 / 93L422 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 E Tungsten elements coated with insulating material , grids and cathodes for use in the manufacture of electron guns for monochrome cathode-ray tubes ( a ) 0 ex 90.02 Image reversers made up from an assembly of optical fibres 0 ex 90.02 B Image reversers made up from an assembly of optical fibres 0 ex 90.19 A III Heart valves and parts thereof 0 ex 90.19 B II Portable reading appliance for the visually handicapped in which a fibre optic camera transmits a magnified image on to a display screen , and parts thereof 3 ex 91.11 C II or ex 91.11 F Assembly consisting of a printed circuit on which is mounted one quartz oscillator , at least one watch circuit and at least one capacitor , of a thickness not exceeding 5 mm for the manufacture of products falling within Chapter 91 ( a ) 0 ex 91.11 F Assembly consisting of a printed circuit on which is mounted a watch circuit , with a thickness not exceeding 5 mm , for the manufacture of products falling within Chapter 91 ( a ) 0 ex 98.04 A II Non-fibrous plastic pen-tips with an internal channel 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .